EXHIBIT 10.3

EXECUTION VERSION

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 24, 2012, is by and among 2nd STORY SOFTWARE, INC., an Iowa
corporation (the “Borrower”), TAXACT HOLDINGS, INC., a Delaware corporation (the
“Parent”), the Domestic Subsidiaries of the Parent party hereto (together with
the Parent, collectively, the “Guarantors”), the Lenders party hereto and RBS
CITIZENS, N.A., as administrative agent on behalf of the Lenders under the
Credit Agreement (as hereinafter defined) (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement.

W I T N E S S E T H

WHEREAS, the Credit Parties have requested that the Lenders amend certain
provisions of the Credit Agreement;

WHEREAS, the Borrower has informed the Administrative Agent that an event of
default has occurred and is continuing due to the Borrower’s failure to comply
with the reporting requirement set forth in Section 5.2(f) of the Credit
Agreement for the Borrower’s fiscal year ended April 30, 2012 (the “Existing
Default”); and

WHEREAS, the Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

AMENDMENT TO CREDIT AGREEMENT

1.1 Amendment to Section 1.1. Section 1.1 of the Credit Agreement is amended to
modify or add (as the case may be) the following defined terms:

“Consolidated Interest Expense” shall mean, as of any date of determination for
the prior four (4) consecutive fiscal quarter period ending on such date, all
interest expense (including the interest component under Capital Leases and
synthetic leases, tax retention operating leases, off-balance sheet loans and
similar off-balance sheet financing products) for such period of the Credit
Parties and their Subsidiaries on a Consolidated basis. Notwithstanding the
foregoing, for purposes of calculating Consolidated Interest Expense for the
fiscal quarters ending June 30, 2012, September 30, 2012 and December 31, 2012,
Consolidated Interest Expense shall be annualized during such fiscal quarters
such that (a) for the calculation of Consolidated Interest Expense as of
June 30, 2012, Consolidated Interest Expense for the fiscal quarter then ending
will be multiplied by four (4), (b) for the calculation of Consolidated Interest
Expense as of September 30, 2012, Consolidated Interest Expense for the two
fiscal quarter period then ending will be multiplied by two (2) and (c) for the
calculation of Consolidated Interest Expense as of December 31, 2012,
Consolidated Interest Expense for the three fiscal quarter period then ending
will be multiplied by one and one-third (1 1/3).



--------------------------------------------------------------------------------

“Excess Cash Flow Period” shall mean the period beginning on July 1 of each year
and ending on June 30 of the following year.

“Scheduled Funded Debt Payments” shall mean, as of any date of determination for
the prior four (4) consecutive fiscal quarter period ending on such date, the
sum of all regularly scheduled payments of principal on Funded Debt of the
Credit Parties and their Subsidiaries on a Consolidated basis for the applicable
period ending on the date of determination (including the principal component of
payments due on Capital Leases during the applicable period ending on the date
of determination). Notwithstanding the foregoing, for purposes of calculating
Scheduled Funded Debt Payments for the fiscal quarters ending June 30,
2012, September 30, 2012 and December 31, 2012, Scheduled Funded Debt Payments
shall be annualized during such fiscal quarters such that (a) for the
calculation of Scheduled Funded Debt Payments as of June 30, 2012, Scheduled
Funded Debt Payments for the fiscal quarter then ending will be multiplied by
four (4), (b) for the calculation of Scheduled Funded Debt Payments as of
September 30, 2012, Scheduled Funded Debt Payments for the two fiscal quarter
period then ending will be multiplied by two (2) and (c) for the calculation of
Scheduled Funded Debt Payments as of December 31, 2012, Scheduled Funded Debt
Payments for the three fiscal quarter period then ending will be multiplied by
one and one-third (1 1/3).

1.2 Amendment to Section 2.7(a). The third sentence of Section 2.7(a) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

To the extent that the Borrower elects to prepay the Term Loans, amounts prepaid
under this Section shall be applied as follows: (i) Term Loan prepayments made
during the period commencing January 1 and ending June 30 shall be applied
(A) first, to the scheduled principal installments payable during the Excess
Cash Flow Period in which such Term Loan prepayments are made in direct order of
maturity, (B) second, to the scheduled principal installments payable during the
Excess Cash Flow Period immediately following the Excess Cash Flow Period in
which such Term Loan prepayments are made in direct order of maturity and
(C) third, to the remaining principal installments thereof in inverse order of
maturity and (ii) Term Loan prepayments made during the period commencing July 1
and ending December 31 shall be applied to the remaining principal installments
thereof in inverse order of maturity; provided, however, that notwithstanding
the foregoing, (x) any prepayments made during the month in which a scheduled
payment of the Term Loans is due shall, at the election of the Borrower, be
applied to the scheduled payment of the Term Loans due on the last day of such
month and (y) no more than four scheduled amortization payments may be prepaid
in any Excess Cash Flow Period. All prepayments of the Term Loans shall be
applied to the Term Loans of the Term Loan Lenders in accordance with their
respective Term Loan Commitment Percentages.

1.3 Amendment to Section 2.7(b). Section 2.7 of the Credit Agreement is hereby
amended in the following respects:

(a) Section 2.7(b)(iv) is hereby amended and restated in its entirety to read as
follows:

(iv) [reserved].

 

2



--------------------------------------------------------------------------------

(b) Section 2.7(b)(v) is hereby amended and restated in its entirety to read as
follows:

(v) Excess Cash Flow. Beginning with the Excess Cash Flow Period ending June 30,
2013 and each Excess Cash Flow Period thereafter, within sixty (60) days after
the end of each Excess Cash Flow Period, if the Borrower’s Total Leverage Ratio
as of the end of such Excess Cash Flow Period is (A) greater than or equal to
2.50 to 1.0, the Borrower shall prepay the Loans in an aggregate amount equal to
75% of the Excess Cash Flow for such Excess Cash Flow Period (such prepayments
to be applied as set forth in clause (vii) below) minus voluntary prepayments of
the Term Loan during such Excess Cash Flow Period (excluding any voluntary
prepayment used to make Scheduled Funded Debt Payments in such Excess Cash Flow
Period), (B) less than 2.50 to 1.0 but greater than or equal to 2.0 to 1.0, the
Borrower shall prepay the Loans in an aggregate amount equal to 50% of the
Excess Cash Flow for such Excess Cash Flow Period (such prepayments to be
applied as set forth in clause (vii) below) minus voluntary prepayments of the
Term Loan during such Excess Cash Flow Period (excluding any voluntary
prepayment used to make Scheduled Funded Debt Payments in such Excess Cash Flow
Period) and (C) less than 2.0 to 1.0, then no annual Excess Cash Flow prepayment
shall be required.

1.4 Amendment to Section 5.1(a). Section 5.1(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

(a) Annual Financial Statements. As soon as available and in any event no later
than ninety (90) days (or with respect to the fiscal year ending April 30, 2012,
one hundred twenty (120) days) after the end of each fiscal year of the
Borrower, a copy of the Consolidated balance sheet of the Parent and its
Subsidiaries as of the end of such fiscal year and the related Consolidated
statements of income and retained earnings and of cash flows of the Parent and
its Subsidiaries for such year, which shall be audited by a firm of independent
certified public accountants of nationally recognized standing reasonably
acceptable to the Administrative Agent, setting forth in each case in
comparative form the figures for the previous year, reported on without a “going
concern” or like qualification or exception, or qualification indicating that
the scope of the audit was inadequate to permit such independent certified
public accountants to certify such financial statements without such
qualification; provided however, that (i) the audited financial statements for
the fiscal year ending December 31, 2012 shall only be required to include
information for the period from May 1, 2012 through December 31, 2012 and
(ii) the Borrower shall deliver company prepared financial statements for the
period beginning January 1, 2012 and ending on December 31, 2012;

1.5 Amendment to Section 5.1(b). Section 5.1(b) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

(b) Quarterly Financial Statements. As soon as available and in any event no
later than forty-five (45) days after the end of each of the first three
(3) fiscal quarters of the Borrower (beginning with the fiscal quarter ending
September 30, 2012), a copy of the Consolidated balance sheet of the Parent and
its Subsidiaries as of the end of such period and related Consolidated
statements of income and of cash flows for the Parent and its Subsidiaries for
such quarterly period and for the portion of the fiscal year ending with such
period, in each case setting forth in comparative form Consolidated figures for
the corresponding period or periods of the preceding fiscal year (subject to
normal

 

3



--------------------------------------------------------------------------------

recurring year-end audit adjustments) and including management discussion and
analysis of operating results inclusive of operating metrics in comparative
form; provided however, that a management discussion and analysis of operating
results shall not be required so long as the ultimate parent company of the
Borrower is filing a Form 10-Q with the SEC (or any successor or analogous
Governmental Authority) and the Borrower’s operations are reported as a material
segment by its ultimate parent company; and

1.6 Amendment to Section 5.1(c). Section 5.1(c) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

(c) Annual Operating Budget and Cash Flow. No later than December 15 of each
fiscal year, a copy of the detailed annual operating budget or plan including a
balance sheet and cash flow projections of the Parent and its Subsidiaries for
the next four fiscal quarter period prepared on a monthly basis, in form and
detail reasonably acceptable to the Administrative Agent and the Lenders,
together with a summary of the material assumptions made in the preparation of
such annual budget or plan;

1.7 Amendment to Section 5.2. Section 5.2(f) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

(f) Calculations. Within (i) sixty (60) days after the end of each Excess Cash
Flow Period, a certificate containing a calculation of Excess Cash Flow and
(ii) ninety (90) days after the end of each fiscal year of the Borrower, a
certificate containing information including the amount of all Restricted
Payments, Investments (including Permitted Acquisitions), Asset Dispositions,
Capital Expenditures and Debt Issuances that were made during the prior fiscal
year and amounts received in connection with any Extraordinary Receipt during
the prior fiscal year.

1.8 Amendment to Section 5.9. Section 5.9 of the Credit Agreement is hereby
amended in the following respects:

(a) The grid contained in Section 5.9(a) is hereby amended and restated in its
entirety to read as follows:

 

Period

   Ratio  

Closing Date through and including July 31, 2012

     3.25 to 1.00   

August 1, 2012 through and including March 31, 2013

     3.00 to 1.00   

April 1, 2013 through and including December 31, 2013

     2.75 to 1.00   

January 1, 2014 through and including June 30, 2014

     2.50 to 1.00   

July 1, 2014 through and including March 31, 2015

     2.25 to 1.00   

April 1, 2015 and thereafter

     2.00 to 1.00   

(b) The grid contained in Section 5.9(b) is hereby amended and restated in its
entirety to read as follows:

 

Period

   Ratio  

Closing Date through and including June 30, 2015

     1.75 to 1.00   

July 1, 2015 and thereafter

     1.60 to 1.00   

 

4



--------------------------------------------------------------------------------

(c) The grid contained in Section 5.9(c) is hereby amended and restated in its
entirety to read as follows:

 

Period

   Amount  

Closing Date through April 30, 2012

   $ 500,000   

Fiscal Year ending December 31, 2012

   $ 2,000,000   

Fiscal Year ending December 31, 2013

   $ 2,000,000   

Fiscal Year ending December 31, 2014

   $ 2,000,000   

Fiscal Year ending December 31, 2015

   $ 2,000,000   

January 1, 2016 through the Maturity Date

   $ 1,500,000   

ARTICLE II

LIMITED WAIVER

2.1 Limited Waiver of Existing Defaults. Notwithstanding the provisions of the
Credit Agreement to the contrary, the Lenders hereby waive the Existing Default.

2.2 Effectiveness of Waiver. This waiver shall be effective only to the extent
specifically set forth herein and shall not (a) be construed as a waiver of any
breach or Default other than as specifically waived herein nor as a waiver of
any breach or Default of which the Lenders have not been informed by the
Borrower, (b) affect the right of the Lenders to demand compliance by the
Borrower with all terms and conditions of the Credit Agreement, except as
specifically modified or waived by this waiver, (c) be deemed a waiver of any
transaction or future action on the part of the Borrower requiring the Lenders’
or the Required Lenders’ consent or approval under the Credit Agreement, or
(d) except as waived hereby, be deemed or construed to be a waiver or release
of, or a limitation upon, the Administrative Agent’s or the Lenders’ exercise of
any rights or remedies under the Credit Agreement or any other Credit Document,
whether arising as a consequence of any Default or Event of Default which may
now exist or otherwise, all such rights and remedies hereby being expressly
reserved.

ARTICLE III

CONDITIONS TO EFFECTIVENESS

3.1 Closing Conditions. This Amendment shall become effective as of the day and
year set forth above (the “Amendment Effective Date”) upon satisfaction of the
following conditions (in each case, in form and substance reasonably acceptable
to the Administrative Agent):

(a) Executed Amendment. The Administrative Agent shall have received a copy of
this Amendment duly executed by each of the Credit Parties, each of the Lenders
and the Administrative Agent.

(b) Default. After giving effect to this Amendment, no Default or Event of
Default shall exist.

(c) Excess Cash Flow. The Administrative Agent shall have received the Excess
Cash Flow payment for the period from the Closing Date to July 31, 2012 as
required (and calculated) pursuant to Section 2.7(b)(iv)(2) of the Credit
Agreement (prior to giving effect to this Amendment).

 

5



--------------------------------------------------------------------------------

(d) Annual Certificate. The Administrative Agent shall have received the
certificate required by Section 5.2(f) of the Credit Agreement (prior to giving
effect to this Amendment); provided that the Borrower shall not be required to
deliver an Excess Cash Flow calculation for the period beginning with the
Closing Date and ending on April 30, 2012.

(e) Financial Statements. The Administrative Agent shall have received (i) the
annual audited financial statements for the fiscal year ended April 30, 2012 as
required pursuant to Section 5.1(a) of the Credit Agreement (prior to giving
effect to this Amendment) and (ii) the quarterly unaudited financial statements
and related financial covenant calculations for the fiscal quarter ended
July 31, 2012 as required pursuant to Section 5.1(b) of the Credit Agreement
(prior to giving effect to this Amendment).

(f) Miscellaneous. All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.

ARTICLE IV

MISCELLANEOUS

4.1 Amended Terms. On and after the Amendment Effective Date, all references to
the Credit Agreement in each of the Credit Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

4.2 Representations and Warranties of Credit Parties. Each of the Credit Parties
represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

(d) The representations and warranties set forth in Article III of the Credit
Agreement are true and correct as of the date hereof (except for those which
expressly relate to an earlier date).

(e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

 

6



--------------------------------------------------------------------------------

(f) Except as specifically provided in this Amendment, the Credit Party
Obligations are not reduced or modified by this Amendment and are not subject to
any offsets, defenses or counterclaims.

4.3 Reaffirmation of Credit Party Obligations. Each Credit Party hereby ratifies
the Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Credit Party
Obligations.

4.4 Credit Document. This Amendment shall constitute a Credit Document under the
terms of the Credit Agreement.

4.5 Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.

4.6 Further Assurances. The Credit Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment.

4.7 Entirety. This Amendment and the other Credit Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

4.8 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.

4.9 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

4.10 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

4.11 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 9.13 and 9.16 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:   2nd STORY SOFTWARE, INC.,   an Iowa corporation   By:  

/s/ William Ruckelshaus

  Name:   William Ruckelshaus   Title:   Chief Executive Officer GUARANTORS:  
TAXACT HOLDINGS, INC.,   a Delaware corporation   By:  

/s/ William Ruckelshaus

  Name:   William Ruckelshaus   Title:   Chief Executive Officer

[signature pages continue on next page]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   RBS CITIZENS, N.A., as Administrative Agent   By:  

/s/ William E. Rurode, Jr.

  Name:   William E. Rurode, Jr.   Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDER:   RBS CITIZENS, N.A., as a Lender   By:  

/s/ William E. Rurode, Jr.

  Name:   William E. Rurode, Jr.   Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDER:  

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender

  By:  

/s/ Cheryl L. Ebner

  Name:   Cheryl L. Ebner   Title:   Senior Vice President   Bellevue Commercial
Banking   MAC P6478-060   205 108th Avenue NE, Suite 600   Bellevue, WA 98004  
Tel: 425.450.8218   Fax: 866.674.6016



--------------------------------------------------------------------------------

LENDER:    

BMO HARRIS FINANCING, INC., as a Lender

 

    By:  

/s/ Gregory F. Tomczyk

    Name:   Gregory F. Tomczyk     Title:   Vice President



--------------------------------------------------------------------------------

LENDER:    

BANK OF AMERICA, N.A., as a Lender

 

    By:  

/s/ Amanda Peters

    Name:   Amanda Peters     Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDER:    

SILICON VALLEY BANK, as a Lender

 

    By:  

/s/ Kurt Nichols

    Name:   Kurt Nichols     Title:   RM II